Citation Nr: 0933968	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  97-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Esq.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1949 to June 1952.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from May 1996 and April 
1997 rating decisions by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  A July 1999 
Board decision denied the Veteran's claim.  He appealed that 
decision to the Court.  In December 2000, the Secretary of 
Veterans Affairs filed an unopposed motion for remand and a 
stay of proceedings due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In December 2000, the 
Court granted the motion, vacated the 1999 Board decision, 
and remanded the case to the Board for readjudication.  In 
August 2001, the case was remanded for further development.  
A June 2003 the Board decision (in pertinent part) denied 
service connection for a chronic acquired lung disorder.  The 
Veteran appealed that decision to the Court.  In a February 
2005 Decision, the Court vacated the June 2003 Board decision 
as to a lung disability, and remanded the matter for 
readjudication consistent with the Court's decision.  In 
September 2008, the case was reassigned to the undersigned, 
as the Veterans Law Judge who issued the previous decisions 
is no longer with the Board.  In September 2008, the case was 
remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran seeks service connection for a lung disorder.  He 
contends that his lungs were "burnt in [a] gas chamber" in 
service and that he has suffered from a lung disorder since 
that time.
By a June 2003 decision, the Board (in pertinent part) denied 
service connection for a lung disorder.  The Board found that 
the Veteran did not have a chronic acquired lung disorder, 
much less one that is linked to his period of service on any 
basis.

The Court's February 2005 decision found that VA had not 
provided the Veteran adequate notice of the VCAA in that he 
was not advised specifically of the evidence that was 
necessary to substantiate his claim, and that he was 
prejudiced by this notice insufficiency.  [The Board notes 
that a VCAA notice letter issued in September 2001 advised 
the Veteran that to substantiate his claim he must show an 
injury or disease that began or was made worse in service, or 
an event in service causing disease or injury; a current 
physical disability which could be shown by medical records 
showing persistent or recurrent symptoms of the disability, 
and that VA would assist him in obtaining the records; and a 
relationship between the current disability and the injury, 
disease, or event in service.  The Court noted that this 
September 2001 VCAA letter only provided "an overview of 
notice and assistance provisions, and did not advise the 
veteran of what was needed to substantiate his claim with the 
specificity required by 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159".  The Court's decision did not specifically indicate 
what further notice was needed.  

The Board remanded the case in September 2008.  The RO was 
directed to provide the Veteran and his attorney with the 
specific notice required by 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In pertinent part, they were to be advised that to 
establish service connection for a lung disability the 
Veteran must, as a threshold matter, show by competent 
evidence (medical diagnosis or records showing persistent or 
chronic symptoms) that he has a chronic acquired lung 
disability. Thereafter, the Veteran's attorney was to be 
asked to express whether the notice the RO provided is 
considered satisfactory (and if not, the RO was to address 
any further alleged deficiencies).

The RO sent the Veteran a VCAA letter in December 2008.  
While much of the notice requested in the September 2008 
remand was provided to the Veteran, he was no specifically 
told advised that to establish service connection for a lung 
disability he must, as a threshold matter, show by competent 
evidence (medical diagnosis or records showing persistent or 
chronic symptoms) that he has a chronic acquired lung 
disability.  Moreover, the Veteran's attorney was not asked 
to express whether the notice the RO provided is considered 
satisfactory.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.

The Board recognizes that this case has now been pending for 
more than 13 years, and sincerely regrets the further delay.  
However, the Court routinely vacates Board decisions in 
situations where the Board fails to ensure compliance with 
remand instructions and, as noted above, this case is before 
the Board on remand by the Court.  Because of the RO's 
failure to follow the Board's directives in the September 
2008 remand, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must provide the Veteran and 
his attorney with the specific notice 
required by 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  They must be advised 
that to establish service connection for 
a lung disability the Veteran must, as a 
threshold matter, show by competent 
evidence (medical diagnosis or records 
showing persistent or chronic symptoms) 
that he has a chronic acquired lung 
disability. 

They must be advised of the further 
requirements for establishing service 
connection, including that there was 
disease, injury, or event in service, and 
that there is a nexus between the current 
chronic acquired lung disability and the 
disease injury or event in service (and 
of the types of evidence that would 
substantiate each of these elements).  

The Veteran's attorney should then be 
asked to express whether the notice the 
RO is considered satisfactory (and if 
not, the RO should address any further 
alleged deficiencies).  

The Veteran and his attorney must be 
afforded opportunity to respond to the 
notice.

2.  The RO should undertake any further 
development suggested necessary by any 
responses from the Veteran and his 
attorney.  The RO should then 
readjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

